DISSENTING OPINION.
I am unable to concur in the affirmance of the judgment appealed from in this case, and for reasons which it seems to me should appear obvious from a consideration of the facts stated in the foregoing opinion. It is to be conceded that the true condition of the premises complained of has been accurately portrayed therein, and with sufficient detail for a correct determination of the legal question here involved. Moreover, we have had the benefit of a personal examination and inspection of the doorstep which is claimed to have been improperly constructed, and have had an opportunity to look at it in the consultation room here almost daily for nearly a month. It speaks for itself. No testimony was offered, nor could any have been produced, to disprove at the trial that which we now see. The measurements as to the height of the step and the width of its tread are undisputed, and we have verified them and found that they are as stated in the opinion affirming the case. No complaint is made as to the length of this step. We see that it is substantially built with sound lumber, and has a smooth and varnished surface. It is not claimed to have been insecurely fastened. We fail to see anything on it against which the plaintiff could have caught her shoe heel before falling, except the front edge. The top of every step appears to have a front edge. The young lady's own explanation as to how she fell, as quoted in the opinion concurred in by the majority of the Court, clearly shows that she accidentally caught her shoe heel on the front edge of the tread of the step now before us *Page 615 
or on the edge of the toilet room floor as she came out, and it is not claimed that there was any obstruction there. The only other interpretation to which her explanation of the fall is susceptible, as will be seen from the quotation above referred to, is that she caught one shoe heel on the edge of the step proper and then the other on the edge of the toilet room floor as she undertook to walk down to the general floor about eighteen inches below, the space being fairly well divided by the step now before us as shown by the admittedly accurate measurement of the height thereof set forth in the majority opinion of the Court. It is a matter of common knowledge that a space to be ascended of eighteen inches in height may be divided with only one intervening step without there being any basis for the inference of negligence on account of such construction. It is only necessary to consider the situation at farm houses and residences everywhere, owned by prudent men acquainted with practical conditions as to the safety of themselves and their families, and in office buildings, hotels, and other places in our towns and cities, in order to know that it is universally considered that steps of that size and character are reasonably safe. But it is contended that the tread or width of this step was too narrow in that it allowed a lady only nine and seven-sixteenth inches of forward space on which to rest her foot. I should hesitate to approve the suggestion that more space than nearly ten inches is necessary for a lady to place that part of her shoe where her weight is caused to rest when walking, even if I could entertain the thought. At any rate, I do not think that the affirmative of the proposition should be judicially declared. Both men and women by the thousands are known to use steps with a tread of less width leading into the galleries over our legislative halls during each session of our lawmaking bodies, and yet this Court is asked to approve an award of $6,500 in damages on the ground that steps were improperly constructed when they are as safe in every respect *Page 616 
as those furnished by at least ordinarily prudent officials of the state for the use of its citizens.
As to the absence of a handrail, the jurors knew, as well as we do, from common knowledge that where a space of only eighteen inches is to be ascended by means of an intervening step or steps it is not customary or required in the exercise of reasonable care that a handrail be provided. It is true that a handrail may have afforded the plaintiff a means of regaining her equilibrium when she accidentlly caught her shoe heel and started to fall. It is likewise true that if a fellow employee had been stationed there to catch her she would have avoided the injury, but we are dealing here with an alleged failure to exercise reasonable care to maintain the premises in a reasonably safe condition, that is to say, such care as would be reasonably expected of ordinarily prudent employers in like circumstances.
The remaining ground of complaint is that the corridor leading to the rest room was dimly lighted. The facts stated in the majority opinion, however, show that it was reasonably well lighted for the purpose for which it was intended to be used; as much so as common experience and observation would show in regard to a passage to any out of the way place for the use of employees when it is disconnected from the main office or place of business in which the duties of an employment are performed. To hold that the corridor was required to be better lighted on that June day during the daylight hours, is to announce a principle whereby we should next be expected to hold that railroad companies, industrial and manufacturing plants, furnishing outdoor toilets for the use of their employees must keep the passageway to the same properly lighted, at least in the nighttime, if any employee is on duty about the premises.
This Court has repeatedly held that the duty to furnish a safe place to work is not absolute, but that it is only required that the employer exercise reasonable care to do so. Hooks v. Mills,101 Miss. 91, 57 So. 545; Vehicle *Page 617 
Woodstock Co. v. Bowles, 158 Miss. 346, 128 So. 98; Gulfport Creosoting Co. v. White, 171 Miss. 127, 157 So. 86, also holding that such duty is not that of an insurer; Columbus  G.R. Co. v. Coleman, 172 Miss. 514, 160 So. 277; Wilson  Co., Inc. v. Holmes, 180 Miss. 361, 177 So. 24. Moreover, there can be no liability for the doing of an act or the failure to perform a duty in a particular manner unless the person charged therewith should have reasonably anticipated that some injury to another would as a reasonable probability result therefrom. Williams v. Lumpkin, 169 Miss. 146, 152 So. 842; Wilson  Co., Inc., v. Holmes, supra. A mere possibility that an injury might result from a given situation is not sufficient under any of our decisions to create liability. Nor do we have a Workmen's Compensation Law in this state for awarding damages to an injured employee without proof of some act of negligence on the part of the employer. Neither the juries nor the courts are authorized to apply the principle of that legislation in the absence of an enactment of the legislature in that behalf, even though an employee has accidentally sustained an injury while engaged in the service of the employer.
I think that the peremptory instruction should have been given as requested, but that in no event should an issue as to whether the steps were properly constructed have been submitted to the jury. As to whether certain facts are sufficient to constitute actionable negligence under the law is, and always has been, for the decision of the Court; it is the province of the jury only to decide what the facts are when there is conflict in the evidence in regard thereto. We should, in my opinion, therefore determine here as a matter of law, as was true in the trial court, that there is no basis for the submission to the jury of any question of negligence on the condition of the steps. They were not required to be the best, nor to comply with any particular standard measurements. Columbus  G.R. Co. v. Coleman, 172 Miss. 514,160 So. 277, and the case therein cited of Vehicle Woodstock Co. *Page 618 
v. Bowles, 158 Miss. 346, 128 So. 98. Only an expert would be presumed to know what the standard dimensions are as to width of the tread, and from time immemorial both men and women have been falling down steps, whether of standard make or not. The law only requires that reasonable care be exercised to the end that they be reasonably safe.
From common knowledge and experience I know that when I shall descend from one of the landings on the front steps of the Capitol building this afternoon at nightfall, it will be necessary to encounter at least one step with a tread as narrow as the one here involved, located immediately above others of greater width; and I shall do so with an abiding faith that the state has exercised reasonable care for the safety of its officers and employees as well as that of the general public. The law should not, and in my opinion does not, require greater care to be exercised by its citizens.